DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Paul Legaard on 9-16-21.

The application has been amended as follows: 

Claims 2, 3, 5, 8, 9, 11, 12, 14, 16, 17, 19, 21 have been canceled. 

1. A transgenic mouse whose genome comprises a transgene in an endogenous ROSA26 gene, wherein the transgene comprises: 
i) a nucleic acid sequence encoding an iBox peptide having the nucleic acid sequence of SEQ ID NO: 1 or SEQ ID NO: 2; and
ii) a stop cassette flanked by recombination target sites, wherein the stop cassette comprises a nucleic acid sequence encoding a positive selection marker 
wherein: the positive selection marker is functionally expressed in the mouse under the control of the constitutive promoter, 
the stop cassette prevents expression of the iBox peptide in the mouse, and 
recombination of the transgene is capable of deleting the stop cassette and allowing functional expression of the iBox peptide under the control of the endogenous ROSA26 promoter. 
4. The transgenic mouse of claim 1, wherein the transgene has the nucleic acid sequence of SEQ ID NO: 3. 
6. A transgenic mouse obtained by crossing the mouse of claim 1 with a transgenic mouse that expresses recombinase specifically in the pancreas, wherein the mouse obtained displays pancreas-specific expression of the iBox but not the positive selectable marker. 
7. A transgenic mouse obtained by crossing the mouse of claim 1 with a transgenic mouse whose genome comprises a nucleic acid sequence encoding recombinase operably linked to a pancreas-specific promoter and a nucleic acid sequence encoding KRAS flanked by loxP sites that displays pancreas-specific expression of KRAS, wherein the mouse obtained displays pancreas-specific expression of the iBox and KRAS but not the positive selectable marker. 
10. A method of making a transgenic mouse, the method comprising: 

i) a nucleic acid sequence encoding an iBox peptide having the nucleic acid sequence of SEQ ID NO: 1 or SEQ ID NO: 2; and
ii) a stop cassette flanked by recombination target sites and is positioned between an endogenous ROSA26 promoter comprising a nucleic acid sequence encoding a positive selection marker operably linked to a constitutive promoter and at least three polyadenylation signal sequences, wherein the stop cassette is located between an endogenous ROSA26 promoter and the nucleic acid sequence encoding the iBox peptide
wherein: the positive selection marker 
b) fertilizing the egg obtained in step a), and implanting the fertilized egg into a recipient female; 
transferring the embryo obtained in step a) into a recipient female; or 
injecting the ES cell obtained in step a) into an embryo in a recipient female; 
c) obtaining the transgenic mouse of claim 1 from the recipient female. 

15. A method of making a transgenic mouse, the method comprising: 
a) crossing a transgenic mouse obtained by the method of claim 10 with a transgenic mouse whose genome comprises a nucleic acid sequence encoding recombinase operably linked to a pancreas-specific promoter, 
such that a transgenic mouse that displays pancreas-specific expression of the iBox but not the positive selectable marker is obtained. 
18. The method of claim 15, wherein the nucleic acid sequence introduced has the nucleic acid sequence of SEQ ID NO: 3. 
20. A method of making a transgenic mouse model of pancreatic cancer, the method comprising: 
a) crossing a transgenic mouse obtained by the method of claim 10 with a transgenic mouse whose genome comprises a nucleic acid sequence encoding recombinase operably linked to a pancreas-specific promoter and a nucleic acid sequence encoding KRAS flanked by loxP sites, 
such that a transgenic mouse that displays pancreas-specific expression of the iBox and KRAS but not the positive selectable marker is obtained. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Enablement

The rejection regarding making a transgenic mouse whose genome comprises a transgene comprising a nucleic acid encoding iBox peptide operably linked to a constitutive promoter and a STOP cassette flanked by recombinase target sites as broadly encompassed by claims 1, 10, 15 other than a transgene in which the STOP cassette is capable of being removed and the iBox peptide is capable of being expressed under the control of the ROSA26 promoter upon recombination [specifically in pancreatic cells by crossing with a mouse that expresses Cre specifically in pancreatic cells] has been withdrawn in view of the amendment. 
The rejection of claim 9 has been withdrawn because the claim has been canceled. 
The rejection regarding using the final mouse (claim 6) obtained from the mouse of claim 1, and the rejection regarding making/using any mouse expressing iBox peptide in the pancreas and expressing mutant KRas oncogene specifically in the pancreas as required in claim 7, 20 have been withdrawn in view of pg 10, which teaches “offspring from the iBox + Cre mice (e.g., mice expressing the iBox transgene) can be further bred with a Cre-induced cancer model mouse. For example, mice with a mutant KRAS transgene under loxP control can be bred with a Cre mouse comprising Cre in the pancreas, creating pancreas-specific expression of the mutant KRAS gene to induce mutant KRAS expression in the pancreas of progeny mice. The progeny mice will therefore develop pancreatic cancer. Such mutant-KRAS-expressing progeny mice can then be further bred with an iBox-expressing mouse, to determine the effect of Group B Pak inhibition (via the expressed iBox peptide) on KRAS-induced pancreatic cancer.”

Written Description
The rejection of claims 1, 4, 6, 7, 10, 13, 15, 18, 20 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), written description, has been withdrawn.
The rejection regarding making a transgenic mouse whose genome comprises a transgene comprising a nucleic acid encoding iBox peptide operably linked to a constitutive promoter and a STOP cassette flanked by recombinase target sites as broadly encompassed by claims 1, 10, 15 other than a transgene in which the STOP cassette is capable of being removed and the iBox peptide is capable of being expressed under the control of the ROSA26 promoter upon recombination [specifically in pancreatic cells by crossing with a mouse that expresses Cre specifically in pancreatic cells] has been withdrawn in view of the amendment. 
The rejection regarding any mouse after recombination as broadly encompassed by claims 6, 15 other than a mouse that specifically expresses recombinase in the pancreas, specifically expresses iBox in the pancreas, and specifically does not express the positive selectable marker in the pancreas has been withdrawn in view of the amendment. 
The rejection of claim 9 has been withdrawn because the claim has been canceled. 
The rejection regarding making/using any mouse expressing iBox peptide in the pancreas and expressing mutant KRas oncogene specifically in the pancreas as required in claim 7, 20 has been withdrawn in view of pg 10, which teaches “offspring from the iBox + Cre mice (e.g., mice expressing the iBox transgene) can be further bred with a Cre-induced cancer model mouse. For example, mice with a mutant KRAS transgene under 
Indefiniteness
The indefiniteness rejections have been withdrawn in view of the amendment. 

The art at the time of filing did not teach SEQ ID NO: 1, 2, or 3 as required in claims 1, 10, 15. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Wilson who can normally be reached at the office on Monday through Friday from 9:30 am to 6:00 pm at 571-272-0738.  
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service 
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.
	If attempts to reach the examiner are unsuccessful, the examiner's supervisor, Peter Paras, can be reached on 571-272-4517.  
	The official fax number for this Group is (571) 273-8300.  

Michael C. Wilson
/MICHAEL C WILSON/Primary Examiner, Art Unit 1632